PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/604,511
Filing Date: 23 Jan 2015
Appellant(s): Solomon et al.



__________________
Matthew N. Nicholson (Reg. No. 62,889)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


















(2) Response to Argument
35 USC 101 - Subject Matter Eligibility - Claims 1-14, 16-18, and 20 are directed to an abstract idea in that it is directed to a business plan or process that utilizes a general purpose computer
Appellant argues that claims are directed to eligible subject matter in that the claims do not recite an abstract idea. Additionally, Appellant argues that the additional elements recited in the claims render the claims eligible. (See Appellant’s Appeal Brief pg. 16-31). The claims are directed towards a queueing method for use of a vehicle charging station. However, the claims are not directed towards the actual charging station. Nor are the claims directed towards any physical process. Instead the claims are directed towards a system for sending and receiving messages to and from a computer system that maintains a digital queue. Maintaining a queue is an abstract process. Improvements to this concept by providing for additional messaging algorithms related the queue status through use of generic computer technology only improves a business plan or process and is not directed to a specific technology or provides for a technological improvement. At best, this is an ‘attempt to limit the use’ of the abstract idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.
In addition, Examiner submits that the claims are similar to several of the examples of abstract ideas provided by the Patent Office. For example the claims are analogous to comparing new and stored information and using rules to identify options (SmartGene, Inc. v. Advanced Biological Labs. SA, 555 Fed. Appx. 950 (Fed. Cir. 2014) see Section IV.B.4.); using categories to organize, store and transmit information (Cyberfone Sys. v. CNN Interactive Grp., 558 Fed. 

35 USC 101 - Subject Matter Eligibility - Claims 1-14, 16-18, and 20 do not recite significantly more than the abstract idea

The system, as claimed by the Appellant, is no more than a general linking of the use of the abstract idea to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions (i.e. sending and receiving of data) does not meet the “significantly more” threshold. The specialized functions that the Appellant is referring to are part of the abstract idea (i.e. the business plan or process). The actual computer functions that are recited in the claims and the computer components recited in the claims are generic. This is evidenced by Appellant’s discussion of the computer components used in the invention in Paragraph Numbers [00134]-[00135] of Appellant’s disclosure.


35 USC 103 - The combination of Smullin, Uesugi, and Turner teaches the limitation “wherein selecting the first one of the queued electric vehicle operators includes: determining a current location of each of the plurality of electric vehicle operators that are queued to use the charging port, and determining that the first electric vehicle operator is within a predefined distance from a charging station that has the charging port.” 
Appellant argues that the applied references are deficient in that they do not teach determining a current location of the vehicle operators that are queued and whether a particular operator is within a threshold distance of the charging station. (See Appeal Brief, 1/8/2021 pgs. 37-38). Examiner notes that Smullin teaches the use of queues to manage charging ports for electric vehicle recharging however it does not explicitly teach the use of location monitoring to determine if a particular operator is within a prescribed distance of the charging station. Uesugi teaches this concept in regard to queue management in the following citations:.
Paragraph Number [0019] teaches when the charging request accepting unit accepts the charging request containing the charging station which is selected and specified from the 
Appellant’s primary contention appears to be that the Uesugi reference does not teach a plurality of vehicles but instead is only reliant on a single operator. Examiner contends that this is false based upon the teachings from these citations as well as supporting sections of the reference. Specifically Paragraph Number [0197] indicates a waiting time (requiring that there be more than one operator since the station is presently occupied). Additionally, the Uesugi reference is replete with references to multiple users of the system including multiple vehicles utilizing the charging stations (See Paragraph Numbers [0111], [0151], [0180], [0184], etc. and Figs. 12-16. As such Examiner contends that the above references limitation is taught by the cited references. Accordingly, the Board should sustain the rejection as presented in the Non-Final Office Action of 6/9/2020.
.
35 USC 103 - The combination of Smullin, Uesugi, and Turner teaches the limitation “wherein the first charging port available notification message indicates a time limit for which the first electric vehicle operator is required to respond via a first message that indicates an intention of the first electric vehicle operator to use the charging port in order for the first electric vehicle operator to use the charging port to charge an electric vehicle.” 
Appellant argues that the applied references are deficient in that they do not teach sending and receiving messages that confirm the intention of utilizing the charging port under a specified time limit. (See Appeal Brief, 1/8/2021 pgs. 38-40) Smullin teaches the use of queues to manage charging ports for electric vehicle recharging however it does not explicitly teach the use of notification messages to confirm usage of the charging station and a time limit where if the operator does not respond their reservation is removed. Uesugi teaches this concept in regard to queue management:
Paragraph Number [0177] teaches the managing server 12 searches a vacant time in the earliest time zone subsequent to the time t6 (=search start reference time) (step S53).  Specifically, a vacant time (from time t7 to time t8) starting the time t7 is searched.  In this case, the length TV3 (=t8-t7) of the vacant time exceeds the calculated charging time TC2.  Therefore, the managing server 12 determines that the second user can use the charger at the vacant time concerned (step S54; Yes), and notifies an acceptance result containing the use start allowance time (=t7) and the charging waiting reference number as a waiting order W3 (step S58). Paragraph Number [0182] teaches conversely when there is a risk that the actual charging time is postponed (moved down), a notification main indicating that the charging start scheduled time is changed for postpone is likewise transmitted to a user. Paragraph Number [0183] teaches the upper limit value (postpone 
Appellant’s primary contention appears to be that the Uesugi reference does not teach a time limit for response. Examiner contends that this is false based upon the teachings from these citations as well as supporting sections of the reference. Specifically, Examiner notes that the Uesugi reference teaching taking multiple requests into consideration at the same time. If the user does not indicate or enter information prior to another that is registering, then the time slot that would have worked will now be reserved, prompting the system to recommend a different time period that is still available. As such Examiner contends that the above references limitation is taught by the cited references. Accordingly, the Board should sustain the rejection as presented in the Non-Final Office Action of 6/9/2020.
In response to Appellant’s arguments regarding the limitation, “receiving the first message from the first electric vehicle operator prior to the time limit expiring that indicates an intention of the first electric vehicle operator to use the charging port for charging an electric vehicle belonging to the first electric vehicle operator,” (See Appeal Brief, 1/8/2021 pgs. 40-41) Examiner notes that the above arguments address Appellant’s arguments. As such Examiner contends that the above referenced limitation is taught by the cited references. Accordingly, the Board should sustain the rejection as presented in the Non-Final Office Action of 6/9/2020.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/MATTHEW H DIVELBISS/
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,GAU Art Unit 3624


Conferees:
/MEHMET YESILDAG/            Primary Examiner, Art Unit 3624                                                                                                                                                                                            

Jerry O’Connor     /GJOC/            Supervisory Patent Examiner,            Group Art Unit 3624


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.